

114 S3218 IS: Reaching Underserved Rural Areas to Lead on Telehealth Act
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 3218IN THE SENATE OF THE UNITED STATESJuly 14, 2016Mr. Wicker (for himself and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo remove the limitation on certain amounts for which large non-rural hospitals may be reimbursed
			 under the Healthcare Connect Fund of the Federal Communications
			 Commission, and for other purposes.
	
 1.Short titleThis Act may be cited as the Reaching Underserved Rural Areas to Lead on Telehealth Act. 2.Healthcare connect fund The Federal Communications Commission shall amend section 54.630 of title 47, Code of Federal Regulations, by striking subsections (b) and (c) and inserting the following:
			
 (b)Participation of non-Rural health care provider sitesAn eligible non-rural health care provider may receive universal service support if— (1)a majority of the locations that the non-rural health care provider serves are in rural areas; and
 (2)the eligible non-rural health care provider serves as a Consortium Leader, as described in section 54.631.
					.
		